WALLACE, Judge.
George Bouris and Virginia Chagaris appeal a final judgment entered after a non-jury trial granting declaratory relief and damages against them in favor of Drenik Communications, Inc. We reverse the final judgment in part, and we remand for the trial court to enter an amended final judgment reflecting the correct amount of damages to be assessed against Bouris.
Bouris and Chagaris raise multiple challenges to the final judgment. Only one merits discussion. The trial court found that Bouris had received the sum of $60,000 for the sale of his interest in Dre-nik’s FCC license. The only competent, substantial evidence on this point in the record is that Bouris received $40,000 — not $60,000 — for the sale of his interest in the *1040license. The trial court’s assessment of damages against Bouris for conversion and civil theft was based on the incorrect $60,000 figure. Hence the record evidence supports an award of damages against Bouris on Count III, Conversion, of only $40,000. Likewise, the record evidence supports an award of damages against Bouris on Count TV, Civil Theft, of only $80,000. Accordingly, we reverse the final judgment in part, and we remand for the trial court to enter an amended final judgment reflecting the appropriate amounts.
In all other respects, the final judgment is affirmed.
Affirmed in part, reversed in part, and remanded with directions.
SILBERMAN and VILLANTI, JJ„ Concur.